Exhibit 10.2

 

2016 STOCK INCENTIVE PLAN
OF HONEYWELL INTERNATIONAL INC. AND ITS AFFILIATES

 

PERFORMANCE PLAN GRANT AGREEMENT

 

EID:    Employee Name:    # of Performance Stock Units Granted:

 

This PERFORMANCE STOCK UNIT AGREEMENT made in Morris Plains, New Jersey, United
States of America, as of the [GRANT DATE] (the “Grant Date”), between Honeywell
International Inc. (the “Company”) and the Company senior executive named above
(the “Employee”).

 

1.Grant of Performance Award. The Company has granted you a target number of
Restricted Stock Units as a Performance Award (“Performance Stock Units”),
subject to the terms of this Agreement and the terms of the 2016 Stock Incentive
Plan of Honeywell International Inc. and Its Affiliates (the “Plan”). The target
number of Performance Stock Units granted to you and covered by this Agreement
is indicated above (“Target Award”).

 

The Company will hold the Performance Stock Units and [Additional Performance
Stock Units (as defined in Section 4)] in a bookkeeping account on your behalf
until they become payable or are forfeited or cancelled.

 

The details for this grant can be found on the Morgan Stanley StockPlan Connect
website at www.stockplanconnect.com. The Company reserves the right to change or
correct any information contained on the Morgan Stanley website to reflect the
terms of the Performance Award actually made by the Company on the Grant Date or
the Plan.

 

2.Definitions. For purposes of this Agreement, the following definitions apply:

 

a.“Actual Award” means (A) the product of (i) the Plan Payout Percentage (as
determined under Section 3), and (ii) your Target Award[; plus (B) any
Additional Performance Stock Units (as determined under Section 4)].
Notwithstanding anything in this Agreement to the contrary, the Committee may
reduce the amount of your Actual Award in its sole discretion.

 



b.“Performance Cycle” means the [INSERT PERFORMANCE CYCLE DATES].

 

3.Performance Measures. The Plan Payout Percentage shall be determined based on
[DESCRIBE PERFORMANCE MEASURES: actual performance against pre-set goals of (a)
total revenue, (b) average return on investment, (c) average segment margin
rate, and (d) Total Shareholder Return (collectively the “Performance Measures”)
for the Performance Cycle, with each Performance Measure equally weighted (25%
each). The Plan Payout for each Performance Measure other than Total Shareholder
Return shall be determined at the Company level (“Corporate”) for eligible
employees not assigned to one of the Company’s strategic business groups
(“SBG”), and 50% at the Company level and 50% at the SBG level for other
eligible employees.] For purposes of this determination, if an eligible employee
transfers from one of the Company’s business units (i.e., an SBG or Corporate)
to another during the Performance Cycle, their Actual Award will be prorated for
the number of days actively employed in each business unit during the
Performance Cycle.

 

[DESCRIBE ADDITIONAL PERFORMANCE MEASURES]

 

4.[INCLUDE IF DIVIDEND EQUIVALENTS ARE PROVIDED UNDER GRANT: Dividend
Equivalents. Except as otherwise determined by the Committee, in its sole
discretion, you will earn Dividend Equivalents in an amount equal to the value
of any cash or stock dividends paid by the Company upon one Share of Common
Stock for each unvested Performance Stock Unit or Additional Performance Stock
Unit (as defined below) credited to your bookkeeping account on a dividend
payment date. At the vesting date(s) specified in Section 6, such Dividend
Equivalents shall be adjusted up or down based on your Actual Award. In the case
of cash dividends, the Company shall credit to your bookkeeping account, on each
dividend payment date, an additional number of Performance Stock Units
(“Additional Performance Stock Units”) equal to (a) divided by (b), where (a)
equals the total number of unvested Performance Stock Units and Additional
Performance Stock Units, if any, subject to this Agreement on such date
multiplied by the dollar amount of the cash dividend paid per Share of Common
Stock on such date, and (b) equals the Fair Market Value of a Share on such
date. If a dividend is paid to holders of Common Stock in Shares, the Company
shall credit to you, on such dividend payment date, Additional Performance Stock
Units equal to the total number of unvested Performance Stock Units and
Additional Performance Stock Units subject to this Agreement on such date
multiplied by the Share dividend paid per Share of Common Stock on such date.
Additional Performance Stock Units are subject to the same restrictions,
including but not limited to vesting, transferability and payment restrictions,
that apply to the Performance Stock Units to which they relate. You will
continue to earn Additional Performance Stock Units on unpaid Performance Stock
Units and Additional Performance Stock Units that are held in your bookkeeping
account until the vested Shares are paid to you.]

 

5.Payment Amount. Each Performance Stock Unit [and Additional Performance Stock
Unit] represents one (1) Share of Common Stock. Your Actual Award will not
exceed 200% of your Target Award.

2



6.Vesting and Payment. Except as otherwise provided in this Agreement, the
vesting and payment of an Actual Award is contingent upon (i) the achievement of
a Plan Payout Percentage based on performance as described in Section 3 and
Attachment A, and (ii) you remaining actively employed by the Company on
[DESCRIBE VESTING PROVISIONS] (“Vesting Date”). [In no event will Additional
Performance Stock Units be paid if the related Performance Stock Units have not
vested.]

 

[INCLUDE IF PAYMENT PROVISIONS ARE THE SAME, OTHERWISE DESCRIBE PAYMENT
PROVISIONS If earned, the Actual Award will be paid 50% in Shares rounded up to
the nearest whole Share, with the net Shares held by you for at least one year
from the Vesting Date. The remaining Actual Award will be converted and paid in
cash, calculated by multiplying 50% of the Actual Award, stated in Shares, by
the Fair Market Value of the Shares on the last trading day of the Performance
Cycle.

 

If an Actual Award is due, payment in cash and Shares will be made as soon as
practicable following the Vesting Date, but in no event later than two and
one-half months following the end of the year in which vesting occurs.

 

The cash portion of your Actual Award shall be expressed in U.S. dollars. Cash
payment shall be made in the same currency as your pay (“Local Currency”). In
the event you receive pay in more than one Local Currency, the currency used for
payment will be at the discretion of the Company or your employer. The Company
will convert the cash portion of your Actual Award from U.S. dollars to your
Local Currency using the exchange rate in effect for the compensation planning
cycle in the year of payment (i.e., the same rate used for converting annual
bonuses to local currency in the first quarter of the year of payment). No
payments will be credited with interest, and you may not defer any portion of
the Actual Award hereunder.]

 

7.Termination of Employment. Except as otherwise provided in this Agreement, if
your Termination of Employment occurs for any reason other than death or
Disability before the Vesting Date, any unvested Performance Stock Units [and
Additional Performance Stock Units] will immediately be forfeited and your
rights with respect to future payments under this Agreement will end.

 

8.Death or Disability. If your Termination of Employment occurs because of your
death or you incur a Disability before the Vesting Date, you or your estate will
receive the prorated value of your Actual Award. The prorated value of the
Actual Award shall be determined by multiplying the Actual Award by a fraction,
the numerator of which is the number of days you were actively employed before
your death or Disability from your first eligibility date to the last day of the
Performance Cycle, and the denominator of which is the total number of days from
your first eligibility date to the last day of the Performance Cycle. Such
prorated Actual Award, stated in Shares, shall be multiplied by the Fair Market
Value of the Shares on the last trading day of the Performance Cycle and paid in
cash as soon as practicable, but in no event later than two and one-half months
following the end of the Performance Cycle. [Additional Performance Stock Units
will be calculated on the prorated Actual Award as provided in Section 4.]

3



9.Retirement. For the avoidance of doubt, if your Termination of Employment
occurs solely because of your Retirement at any age before the Vesting Date
specified above, any unvested Performance Stock Units [and Additional
Performance Stock Units] or unpaid Actual Award, as applicable, will immediately
be forfeited and your rights with respect to future payments under this
Agreement will end.

 

10.Change in Control. Notwithstanding anything in Sections 2 through 9 to the
contrary, in the event of a Change in Control (as defined in the Plan), the
following provisions apply:

 

a.Rollover of Performance Awards. If adjusted or exchanged pursuant to Section
5.3(c) – (f) of the Plan, Performance Stock Units [and Additional Performance
Stock Units] that have not vested or terminated as of the date of the Change in
Control will continue to vest in accordance with the schedule described in
Section 6 of this Agreement (or as adjusted if more favorable); provided,
however, that (x) if you incur an involuntary Termination of Employment not for
Cause (as defined in Section 2.7 of the Plan) or a voluntary Termination of
Employment for Good Reason (as defined in Section 5.4(d) of the Plan) on or
before the second anniversary of the date of the Change in Control and after the
Performance Cycle has ended, your unpaid Actual Award will immediately vest in
full and be paid in cash no later than the earlier of 90 days after the
Termination of Employment or two and one-half months after the end of the
calendar year in which the Termination of Employment occurs, or (y) if you incur
an involuntary Termination of Employment not for Cause (as defined in Section
2.7 of the Plan) or a voluntary Termination of Employment for Good Reason (as
defined in Section 5.4(d) of the Plan) during the two-year period following the
Change in Control and before the Performance Cycle has ended, an amount equal to
the Target Award, pro-rated to reflect the portion of the Performance Cycle that
elapsed before such Termination of Employment, will be paid in cash no later
than the earlier of 90 days after the Termination of Employment or two and
one-half months after the end of the calendar year in which the Termination of
Employment occurs.

 

b.Cashout of Performance Awards. Unless adjusted or exchanged pursuant to
Section 5.3(a) or 5.3(b) of the Plan (concerning rollover of outstanding awards
in certain circumstances), Performance Stock Units [and Additional Performance
Stock Units] that have not vested or terminated as of the date of the Change in
Control will immediately vest. If the Change in Control occurs after the
Performance Cycle has ended, you will receive your unpaid Actual Award. If the
Change in Control occurs before the Performance Cycle has ended, the Actual
Award will be based on the Target Award or other level of substantially achieved
performance, as determined by the Committee prior to the Change in Control. No
later than the earlier of 90 days after the date of the Change in Control or two
and one-half months after the end of the calendar year in which the Change in
Control occurs, you will receive for the Performance Stock Units [and Additional
Performance Stock Units] a single cash payment equal to the product of the
number of vested and outstanding Performance Stock Units [and Additional
Performance Stock Units] as of the date of the Change in Control (including any
Performance Stock Units [and Additional Performance Stock Units] that vest
pursuant to this Section 10) and an amount equal to the greater of (i)

4



the highest price per Share paid by the successor, as determined by the
Committee, and (ii) the highest Fair Market Value during the period of 90 days
that ends on the date of the Change in Control. Any securities or other property
that is part or all of the consideration paid for Shares pursuant to the Change
in Control will be valued at the higher of (x) the valuation placed on the
securities or property by any entity that is a party with the Company to the
Change in Control, or (y) the valuation placed on the securities or property by
the Committee.

 

11.Withholdings. The Company or your local employer shall have the power and the
right to deduct or withhold, or require you to remit to the Company or to your
local employer, prior to any issuance or delivery of Shares, an amount
sufficient to satisfy taxes imposed under the laws of any country, state,
province, city or other jurisdiction, including but not limited to income taxes,
capital gain taxes, transfer taxes, and social security contributions, and
National Insurance Contributions, that are required by law to be withheld as
determined by the Company or your local employer.

 

12.Transfer of Performance Award. You may not transfer the Performance Stock
Units[, Additional Performance Stock Units] or any interest in such Units or any
portion of your Actual Award except by will or the laws of descent and
distribution or except as permitted by the Committee and as specified in the
Plan. Any other attempt to dispose of your interest will be null and void.

 

13.Requirements for and Forfeiture of Award.

 

a.General. This Award is expressly contingent upon you complying with the terms,
conditions and definitions contained in this Section 13 and in any other
agreement (including but not limited the Stock Option Agreement for the Option
granted on February 25, 2011, if applicable) that governs your noncompetition
with Honeywell, your nonsolicitation of Honeywell’s employees, customers,
suppliers, business partners and vendors, and/or your conduct with respect to
Honeywell’s trade secrets and proprietary and confidential information. For
purposes of this Section 13, the term “Honeywell” is defined as Honeywell
International Inc. (a Delaware corporation having a place of business at 115
Tabor Road, Morris Plains, New Jersey), its predecessors, designees and
successors, as well as its past, present and future operating companies,
divisions, subsidiaries, affiliates and other business units, including
businesses acquired by purchase of assets, stock, merger or otherwise.

 

b.Remedies.

 

1.You expressly agree and acknowledge that the forfeiture provisions of
subsection 13.b.2. of this Agreement shall apply if, from the Grant Date until
the date that is twenty-four (24) months after your Termination of Employment
for any reason, you (i) enter into an employment, consultation or similar
agreement or arrangement (including any arrangement for service as an agent,
partner, stockholder, consultant, officer or director) with any entity or person
engaged in a business in which Honeywell is engaged if the business is
competitive (in the sole judgment of the Committee) with Honeywell and the
Committee has not approved the agreement or arrangement in writing, or

5



(ii) make any statement, publicly or privately (other than to your spouse and
legal advisors), which would be disparaging (as defined below) to Honeywell or
its businesses, products, strategies, prospects, condition, or reputation or
that of its directors, employees, officers or members; provided, however, that
nothing shall preclude you from making any statement in good faith which is
required by any applicable law or regulation or the order of a court or other
governmental body, or (iii) write or contribute to a book, article or other
media publication, whether in written or electronic format, that is in any way
descriptive of Honeywell or your career with Honeywell without first submitting
a draft thereof, at least thirty (30) days in advance, to the Honeywell
International Inc. Senior Vice President and General Counsel, whose judgment
about whether such book, article or other media publication is disparaging shall
be determinative; or such a book, article or other media publication is
published after a determination that it is disparaging; provided, however, that
nothing herein shall preclude you from reporting (in good faith) possible
violations of federal law or regulation to any governmental agency or entity,
including but not limited to, the Department of Justice, the Securities and
Exchange Commission, the Congress, and/or any agency Inspector General, or
making any other disclosures that are protected under the whistleblower
provisions of federal or state law or regulation, or from otherwise making any
statement (in good faith) which is required by any applicable law or regulation
or the order of a court or other governmental body.

 

For purposes of this subsection 13.b.1, the term “disparaging” shall mean any
statement or representation (whether oral or written and whether true or untrue)
which, directly or by implication, tends to create a negative, adverse, or
derogatory impression about the subject of the statement or representation or
which is intended to harm the reputation of the subject of the statement or
representation.

 

2.In addition to the relief described in any other agreement that governs your
noncompetition with Honeywell, your nonsolicitation of Honeywell’s employees,
customers, suppliers, business partners and vendors, and/or your conduct with
respect to Honeywell’s trade secrets and proprietary and confidential
information, if the Committee determines, in its sole judgment, that you have
violated the terms of any such agreement or you have engaged in an act that
violates subsection 13.b.1. of this Agreement, (i) any Performance Stock Units
[and Additional Performance Stock Units] that have not vested under this
Agreement shall immediately be cancelled, and you shall forfeit any rights you
have with respect to such Units as of the date of the Committee’s determination,
and (ii) you shall immediately deliver to the Company Shares and cash equal in
value to the Actual Award you received during the period beginning twelve (12)
months prior to your Termination of Employment and ending on the date of the
Committee’s determination.

 

3.Notwithstanding anything in the Plan or this Agreement to the contrary, you
acknowledge that the Company may be entitled or required by law, Company

6



policy or the requirements of an exchange on which the Shares are listed for
trading, to recoup compensation paid to you pursuant to the Plan, and you agree
to comply with any Company request or demand for recoupment.

 

14.Restrictions on Payment of Shares. Payment of Shares is subject to the
conditions that, to the extent required at the time of exercise, (i) the Shares
underlying the Award and/or Actual Award shall be duly listed, upon official
notice of redemption, upon the New York Stock Exchange, and (ii) a Registration
Statement under the Securities Act of 1933 with respect to the Shares shall be
effective. The Company shall not be required to deliver any Common Stock until
all applicable federal and state laws and regulations have been complied with
and all legal matters in connection with the issuance and delivery of the Shares
have been approved by counsel for the Company.

 

15.Adjustments. Any adjustments to this Performance Award will be governed by
Section 5.3 of the Plan.

 

16.Disposition of Securities. By accepting the Performance Award, you
acknowledge that you have read and understand (i) the Company’s policy, and are
aware of and understand your obligations under applicable securities laws in
respect of trading in the Company’s securities, and (ii) the Company’s stock
ownership guidelines as they apply to this Performance Award. The Company shall
have the right to recover, or receive reimbursement for, any compensation or
profit you realize on the disposition of Shares received to the extent that the
Company has a right of recovery or reimbursement under applicable securities
laws.

 

17.Plan Terms Govern. This Award (including the vesting and redemption of
Performance Stock Units [or Additional Performance Stock Units], the disposition
of any Shares received, the treatment of gain on the disposition of these
Shares, and the treatment of Dividend Equivalents) are subject to the provisions
of the Plan and any rules that the Committee may prescribe. The Plan document,
as may be amended from time to time, is incorporated into this Agreement.
Capitalized terms used in this Agreement have the meaning set forth in the Plan,
unless otherwise stated in this Agreement. In the event of any conflict between
the terms of the Plan and the terms of this Agreement, the Plan shall control.
By accepting the Performance Award, you acknowledge that the Plan and the Plan
prospectus, as in effect on the date of this Agreement, have been made available
to you for your review. Without limiting the generality of the foregoing, you
agree that all determinations made by the Committee of the Performance Metrics
described in Section 3 (including but not limited to, Total Shareholder Return
and the Company’s ranking within the Compensation Peer Group) shall be final,
binding and conclusive on you in accordance with Article III of the Plan.

 

18.Personal Data.

 

a.By entering into this Agreement, and as a condition of the grant of this
Performance Award, you expressly consent to the collection, use, and transfer of
personal data as described in this Section to the full extent permitted by and
in full compliance with applicable law.

7



b.You understand that your local employer holds, by means of an automated data
file, certain personal information about you, including, but not limited to,
name, home address and telephone number, date of birth, social insurance number,
salary, nationality, job title, any shares or directorships held in the Company,
details of all Performance Stock Units or other entitlement to shares awarded,
canceled, exercised, vested, unvested, or outstanding in your favor, for the
purpose of managing and administering the Plan (“Data”).

 

c.You understand that part or all of your Data may be also held by the Company
or its Affiliates, pursuant to a transfer made in the past with your consent, in
respect of any previous grant of Performance Stock Units or awards, which was
made for the same purposes of managing and administering of previous
award/incentive plans, or for other purposes.

 

d.You understand that your local employer will transfer Data to the Company or
its Affiliates among themselves as necessary for the purposes of implementation,
administration, and management of your participation in the Plan, and that the
Company or its Affiliates may transfer data among themselves, and/or each, in
turn, further transfer Data to any third parties assisting the Company in the
implementation, administration, and management of the Plan (“Data Recipients”).

 

e.You understand that the Company or its Affiliates, as well as the Data
Recipients, are or may be located in your country of residence or elsewhere,
such as the United States. You authorize the Company or its Affiliates, as well
as the Data Recipients, to receive, possess, use, retain, and transfer Data in
electronic or other form, for the purposes of implementing, administering, and
managing your participation in the Plan, including any transfer of such Data, as
may be required for the administration of the Plan and/or the subsequent holding
of Shares on your behalf, to a broker or third party with whom the Shares may be
deposited.

 

f.You understand that you may show your opposition to the processing and
transfer of your Data, and, may at any time, review the Data, request that any
necessary amendments be made to it, or withdraw your consent herein in writing
by contacting the Company. You understand that withdrawing consent may affect
your ability to participate in the Plan.

 

19.Discretionary Nature and Acceptance of Performance Award. By accepting this
Performance Award, you agree to be bound by the terms of this Agreement and
acknowledge that:

 

a.The Company (and not your local employer) is granting these Performance Stock
Units [and Additional Performance Stock Units]. This Agreement is not derived
from any preexisting labor relationship between you and the Company, but rather
from a mercantile relationship.

 

b.The Company may administer the Plan from outside your country of residence and
United States law will govern all Performance Stock Units [and Additional
Performance Stock Units] granted under the Plan.

8



c.Benefits and rights provided under the Plan are wholly discretionary and,
although provided by the Company, do not constitute regular or periodic
payments.

 

d.The benefits and rights provided under the Plan are not to be considered part
of your salary or compensation under your employment with your local employer
for purposes of calculating any severance, resignation, redundancy or other end
of service payments, vacation, bonuses, long-term service awards,
indemnification, pension or retirement benefits, or any other payments, benefits
or rights of any kind. You waive any and all rights to compensation or damages
as a result of the termination of employment with your local employer for any
reason whatsoever insofar as those rights result, or may result, from the loss
or diminution in value of such rights under the Plan or your ceasing to have any
rights under, or ceasing to be entitled to any rights under, the Plan as a
result of such termination.

 

e.The grant of this Performance Award, and any future grant of Performance Stock
Units [or Additional Performance Stock Units] under the Plan, is entirely
voluntary, and at the complete discretion of the Company. Neither the grant of
the Performance Stock Units[, the Additional Performance Stock Units] nor any
future grant by the Company will be deemed to create any obligation to make any
future grants, whether or not such a reservation is explicitly stated at the
time of such a grant. The Company has the right, at any time and/or on an annual
basis, to amend, suspend or terminate the Plan; provided, however, that no such
amendment, suspension, or termination will adversely affect your rights
hereunder.

 

f.The Plan will not be deemed to constitute, and will not be construed by you to
constitute, part of the terms and conditions of employment. Neither The Company
Inc. nor your local employer will incur any liability of any kind to you as a
result of any change or amendment, or any cancellation, of the Plan at any time.

 

g.Participation in the Plan will not be deemed to constitute, and will not be
deemed by you to constitute, an employment or labor relationship of any kind
with the Company.

 

20.Limitations. Nothing in this Agreement or the Plan gives you any right to
continue in the employ of the Company or any of its Affiliates or to interfere
in any way with the right of the Company or any Affiliate to terminate your
employment at any time. Payment of your Performance Stock Units [and Additional
Performance Stock Units] is not secured by a trust, insurance contract or other
funding medium, and you do not have any interest in any fund or specific asset
of the Company by reason of this Performance Award or the account established on
your behalf. You have no rights as a shareowner of the Company pursuant to the
Performance Stock Units [and Additional Performance Stock Units] until Shares
are actually delivered to you.

 

21.Incorporation of Other Agreements. This Agreement and the Plan constitute the
entire understanding between you and the Company regarding the Performance Stock
Units. This Agreement supersedes any prior agreements, commitments or
negotiations concerning the Performance Stock Units [and Additional Performance
Stock Units].

9



22.Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of the other
provisions of the Agreement, which shall remain in full force and effect.
Moreover, if any provision is found to be excessively broad in duration, scope
or covered activity, the provision shall be construed so as to be enforceable to
the maximum extent compatible with applicable law.

 

23.Governing Law. The Plan, this Agreement, and all determinations made and
actions taken under the Plan or this Agreement shall be governed by the internal
substantive laws, and not the choice of law rules, of the State of Delaware and
construed accordingly, to the extent not superseded by applicable federal law.

 

24.Agreement Changes. The Company reserves the right to change the terms of this
Agreement and the Plan without your consent to the extent necessary or desirable
to comply with the requirements of Code section 409A, the Treasury regulations
and other guidance thereunder.

 

25.Acknowledgements and Acceptance. By signing this Agreement (including via
electronic signature), you agree that: (i) you have carefully read, fully
understand and agree to all of the terms and conditions described in this
Agreement, the Plan, the Plan’s prospectus and all accompanying documentation;
and (ii) you understand and agree that this Agreement and the Plan constitute
the entire understanding between you and the Company regarding the Performance
Award, and that any prior agreements, commitments, or negotiations concerning
the Performance Award are replaced and superseded.

 

If you do not wish to accept this Award, you must contact Honeywell
International Inc., Executive Compensation/4B-6, 115 Tabor Road, Morris Plains,
New Jersey 07950 in writing.

 

Accepted by:

 

Signature   Date  

10